Case 2:20-cv-00609-JPH-DLP Document 4 Filed 12/07/20 Page 1 of 3 PageID #: 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

DAVID W. LINDER,                                       )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00609-JPH-DLP
                                                       )
B. LAMMER,                                             )
                                                       )
                               Respondent.             )


                     Order Discussing Petition for Writ of Habeas Corpus
                           and Directing Petitioner to Show Cause

        David Linder, a federal prisoner incarcerated at the Federal Correctional Institution in Terre

Haute, Indiana, filed a motion for release on bond pending appeal, which was treated as a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. As a result, this action was opened.

        The petition is subject to preliminary review to determine whether "it plainly appears from

the face of the petition and any exhibits annexed to it that the petitioner is not entitled to relief in

the district court." Rule 4 of the Rules Governing § 2254 Cases (applicable to § 2241 petitions

pursuant to Rule 1(b)); see 28 U.S.C. § 2243. If so, the petition must be summarily dismissed.

Rule 4. A federal court may issue the writ of habeas corpus sought in this action only if it finds

the applicant "is in custody in violation of the Constitution or laws or treaties of the United States."

28 U.S.C. § 2241(c)(3). "A necessary predicate for the granting of federal habeas relief [to a

petitioner] is a determination by the federal court that [his or her] custody violates the Constitution,

laws, or treaties of the United States." Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus

petitions must meet heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856




                                                   1
Case 2:20-cv-00609-JPH-DLP Document 4 Filed 12/07/20 Page 2 of 3 PageID #: 11




(1994). Notice pleading does not suffice in an action for habeas corpus relief. See Lloyd v. Van

Natta, 296 F.3d 630, 633 (7th Cir. 2002).

       The petition does not provide evidence or legal argument to show that Mr. Linder's custody

is illegal. It therefore does not show that Mr. Linder is entitled to habeas relief. Mr. Linder shall

have through January 11, 2021, in which to file an amended petition for a writ of habeas

corpus which coherently sets forth his claim(s) for relief. Mayle v. Felix, 545 U.S. 644, 661 (2005)

("Habeas Corpus Rule 2(c) . . . instructs petitioners to "'specify all available grounds for relief' and

to 'state the facts supporting each ground.'"). The clerk shall include a form habeas corpus petition

with Mr. Linder's copy of this Order.

       Mr. Linder's filing references a Court of Appeals cause number. To the extent Mr. Linder

seeks bond pending appeal, he should file the motion in his appellate case. It does not appear that

Mr. Linder is appealing a judgment issued by this Court.

SO ORDERED.

Date: 12/7/2020




                                                   2
Case 2:20-cv-00609-JPH-DLP Document 4 Filed 12/07/20 Page 3 of 3 PageID #: 12




Distribution:

DAVID W. LINDER
25913-048
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                     3
